     Case 2:20-cv-01837-KJM-DMC Document 15 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   James Smith,                                           No. 2:20-cv-01837-KJM-DMC
12                              Plaintiff,                  ORDER
13           v.
14
     Shasta County, et al.,
15
                                Defendants.
16

17          In January 2021, parties stipulated to and jointly requested dismissal of this action.

18   Stipulation, ECF No. 11. The court dismissed the action without prejudice, closing the case.

19   Minute Order, ECF No. 12. Now plaintiff, acting without his counsel, moves to reopen the case.
20   Mot. to Reopen Case, ECF No. 13. Plaintiff alleges he continues to suffer the damages, which

21   were the basis for his original complaint. He also appears to be raising allegations of new

22   damages due to misrepresentations by his counsel. “A dismissal without prejudice terminates the

23   action and concludes the rights of the parties in that particular action.” United States v.

24   California, 507 U.S. 746, 756 (1993) (citation and internal quotations omitted). To reopen a case

25   that has been voluntarily dismissed without prejudice under Fed. R. Civ. P. 41(a), it appears the

26   proper course of action is to file a new complaint, not move to reopen the prior action. Therefore,

27   the court denies plaintiff’s Motion to Reopen.

28          This order resolves ECF No. 13.

                                                      1
    Case 2:20-cv-01837-KJM-DMC Document 15 Filed 04/12/21 Page 2 of 2


1        IT IS SO ORDERED.

2   DATED: April 12, 2021.

3




                                        2
